                 Case 3:20-cv-05185-TLF Document 43 Filed 08/23/21 Page 1 of 2




1

2

3

4                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
5                                      AT TACOMA

6    CHEHALIS CHILDREN'S CLINIC PS,
                                                         Case No. C20-5185 TLF
7                            Plaintiff,
            v.                                           ORDER GRANTING SUMMARY
8                                                        JUDGMENT
     WASHINGTON STATE HEALTH CARE
9    AUTHORITY,
10                           Defendants.

11

12          This matter comes before the Court on the Court’s Proposed Order and Order to

13   Show Cause (Dkt. 38) and the parties’ responses (Dkt. 41, 42).

14          The factual and procedural background underlying this action was addressed in

15   the Court’s Proposed Order. Washington State Health Care Authority filed a motion for

16   partial summary judgment arguing that the Court should dismiss plaintiff’s claims related

17   to the 2009 reconciliation report as barred by the doctrine of res judicata. Dkt. 26.

18   Chehalis Children’s Clinic PS filed a motion for summary judgment arguing that the

19   Court should issue declaratory judgment, declaring that the actions of the Washington

20   State Health Care Authority in assessing claimed overpayments for calendar years

21   2009 and 2010 violate 42 U.S.C. §1396a. Dkt. 28.

22          The Court issued a Proposed Order granting Washington State Health Care

23   Authority’s motion for partial summary judgment (Dkt. 26), denying Chehalis Children’s

24

25

26   ORDER GRANTING SUMMARY JUDGMENT - 1
              Case 3:20-cv-05185-TLF Document 43 Filed 08/23/21 Page 2 of 2




1    Clinic PS’ motion for summary judgment (Dkt. 28) and granting summary judgment in

2    favor of Washington State Health Care Authority. Dkt. 38. The Court directed plaintiff to

3    show cause why the Court should not adopt the Proposed Order and enter summary

4    judgment in favor of the Washington State Health Care Authority pursuant to Fed. R.

5    Civ. P. 56(f). Dkt. 38. Both parties have filed briefs responding to the Court’s Proposed

6    Order and Order to Show Cause. Dkt. 41 (Chehalis Children’s Clinic PS); Dkt. 42

7    (Washington State Health Care Authority).

8          The Court, having reviewed both parties’ responses, as well the parties’ previous

9    motions and briefing, and for the reasons set forth in the Court’s Proposed Order,

10   hereby finds and orders:

11             •   The Court adopts the Proposed Order issued on June 4, 2021 (Dkt. 38);

12             •   Washington State Health Care Authority’s Motion for Partial Summary

13                 Judgment (Dkt. 26) is GRANTED;

14             •   Chehalis Children’s Clinic PS’ Motion for Summary Judgment (Dkt. 28) is

15                 DENIED;

16             •   Pursuant to Fed. R. Civ. P. 56(f) the Court GRANTS summary judgment in

17                 favor of Washington State Health Care Authority and Chehalis Children’s

18                 Clinic PS’ claims are dismissed with prejudice.

19         Dated this 23rd day of August, 2021.

20

21

22                                                   A
                                                     Theresa L. Fricke
23                                                   United States Magistrate Judge

24

25

26   ORDER GRANTING SUMMARY JUDGMENT - 2
